Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 6,218,633. The improvements are the control board includes a normal mode and a low speed mode, in the normal mode, the control board is configured to adjust a rotation speed of the motor in accordance with a degree by which the trigger is pressed, and in the low speed mode, the control board is configured to adjust the rotation speed of the motor to a target rotation speed, wherein the target rotation speed is lower than a maximum rotation speed of the motor that is achieved when the degree by which the trigger is pressed is a maximum degree in the normal mode.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Skortput (7,941,894), Tokumaru et al. (6,105,206) and Bylund et al. (11,071,427) are cited to show different blowers with speed control devices.
Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745